Name: 81/856/EEC: Council Decision of 19 October 1981 adapting, consequent upon the accession of Greece, Decision 77/795/EEC establishing a common procedure for the exchange of information on the quality of surface fresh water in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  European construction;  Europe;  natural environment;  environmental policy
 Date Published: 1981-11-07

 Avis juridique important|31981D085681/856/EEC: Council Decision of 19 October 1981 adapting, consequent upon the accession of Greece, Decision 77/795/EEC establishing a common procedure for the exchange of information on the quality of surface fresh water in the Community Official Journal L 319 , 07/11/1981 P. 0017 - 0017 Spanish special edition: Chapter 15 Volume 3 P. 0076 Portuguese special edition Chapter 15 Volume 3 P. 0076 Finnish special edition: Chapter 15 Volume 3 P. 0161 Swedish special edition: Chapter 15 Volume 3 P. 0161 COUNCIL DECISION of 19 October 1981 adapting, consequent upon the accession of Greece, Decision 77/795/EEC establishing a common procedure for the exchange of information on the quality of surface fresh water in the Community (81/856/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas, to take account of the accession of Greece to the European Communities, Annex I to Council Decision 77/795/EEC of 12 December 1977 establishing a common procedure for the exchange of information on the quality of surface fresh water in the Community (2) should be adapted, HAS ADOPTED THIS DECISION: Article 1 The table annexed hereto is hereby inserted between the tables relating to Denmark and France, respectively, in Annex I to Decision 77/795/EEC. Article 2 This Decision is addressed to the Member States. Done at Luxembourg, 19 October 1981. For the Council The President P. WALKER (1) OJ No C 144, 15.6.1981, p. 37. (2) OJ No L 334, 24.12.1977, p. 29. ANNEX GREECE >PIC FILE= "T0020990">